Name: Commission Decision No 239/88/ECSC of 11 January 1988 fixing the rates of abatement for the first quarter of 1988 in accordance with Decision No 194/88/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-01-29

 Avis juridique important|31988S0239Commission Decision No 239/88/ECSC of 11 January 1988 fixing the rates of abatement for the first quarter of 1988 in accordance with Decision No 194/88/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 024 , 29/01/1988 P. 0033 - 0033*****COMMISSION DECISION No 239/88/ECSC of 11 January 1988 fixing the rates of abatement for the first quarter of 1988 in accordance with Decision No 194/88/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 194/88/ECSC of 6 January 1988 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 8 (1) thereof, Whereas the rates of abatement in respect of certain products must be fixed for the first quarter of 1988 on the basis of studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 The rates of abatement for the establishment of production quotas for the first quarter of 1988 shall be as follows: category Ia 48 % category Ib 48 % category II 38 % category III 46 % The rates of abatement for the establishment of the part of the production quotas which may be delivered in the common market shall be as follows: category Ia 54 % category Ib 52 % category II 55 % category III 56 %. Article 2 The Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. The Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 1988. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 25, 29. 1. 1988, p. 1.